Per Curiam,
We are of the opinion that the questions raised on the argument of this appeal, as well as the appeal of City of Philadelphia v. Hannah Athow et al., No. 187, October term, 1901, were correctly decided by the court below. The cases are controlled by the Act of July 26, 1897, P. L. 420, and not by the Act of April 16, 1845, P. L. 488, which alone was construed in the case of Philadelphia v. Beatty, 9 Pa. Superior Ct. 255. The judgments are sustained by the clear and satisfactory opinions of the court below in which we concur.
Judgment affirmed.